                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    MICHAEL LEE SPRUILL,                                     MEMORANDUM DECISION AND
                                                             ORDER ADOPTING REPORT
                            Plaintiff,                       AND RECOMMENDATION

    v.                                                       Case No. 4:18-cv-00027-DN-DBP

    FRANKLIN A. SMITH, et al.,                               District Judge David Nuffer

                            Defendants.


         The Report and Recommendation 1 issued by United States Magistrate Judge Dustin B. Pead

on September 17, 2018, recommends that (1) Plaintiff Michael Lee Spruill’s Motion to Submit a

Supplemental Complaint 2 be granted, (2) Defendant Federal Bureau of Investigation’s Motion to

Dismiss Amended Complaint 3 be granted without prejudice, (3) all of Spruill’s claims against

Defendant Franklin A. Smith be dismissed without prejudice for failure to effectuate timely

service, and (4) Spruill’s Motion for Ruling 4 be denied.

         The parties were notified of their right to file objections to the Report and Recommendation

within 14 days of its service in accordance with 28 U.S.C. § 636 and Fed. R. Civ. P. 72. No party

filed a written objection to the Report and Recommendation. Therefore, the analysis and

conclusion of the Magistrate Judge are accepted, and the Report and Recommendation 5 is

adopted in its entirety.



1
    Docket no. 27, filed September 17, 2018.
2
    Docket no. 14, filed July 5, 2018.
3
    Docket no. 21, filed August 13, 2018; Docket no. 23, filed under seal August 13, 2018.
4
    Docket no. 26, filed August 20, 2018.
5
    Docket no. 27, filed September 17, 2018.
                                                      ORDER

          IT IS HEREBY ORDERED that the Report and Recommendation 6 is ADOPTED.

          IT IS FURTHER HEREBY ORDERED that:

              Spruill’s Motion to Submit a Supplemental Complaint 7 is GRANTED;

              FBI’s Motion to Dismiss Amended Complaint 8 is GRANTED without prejudice;

              All of Spruill’s claims against Smith are DISMISSED without prejudice for failure to

effectuate timely service; and

              Spruill’s Motion for Ruling 9 is DENIED.

          Signed October 9, 2018.
                                                        BY THE COURT:



                                                        David Nuffer
                                                        United States District Judge




6
    Id.
7
    Docket no. 14, filed July 5, 2018.
8
    Docket no. 21, filed August 13, 2018; Docket no. 23, filed under seal August 13, 2018.
9
    Docket no. 26, filed August 20, 2018.



                                                                                                 2
